jjy the Chancellor.

Though it is a matter of course for °ne in remainder of chattels, to file a bill for an account, and an inventory of the property, that it may be certainly known: vet the court will not rule the tenant for life to give security, unless there appears to be some danger of wasting, or putting the property out of the way. In this case that danger does not appear: the report, however, which contains an account of the property, may be confirmed, as a beneficial one to both sides, since the plaintiff was properly admitted into Court; and the plaintiff may be decreed to pay the sum reported against him ; but the defendants will be allowed to hold the negroes and their increase, until the death of the wife, when they are to be delivered to the plaintiff: and so it was decreed accordingly»